Citation Nr: 1012510	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  09-42 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for Parkinson's disease, 
to include as due to exposure to herbicides, and as 
secondary to type II diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The Veteran served on active duty from May 1969 to February 
1971.  He served in Vietnam from June 1970 to February 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2009 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the benefit sought.   


FINDINGS OF FACT

1.  The Veteran served on active duty from May 1969 to 
February 1971.

2.  On January 15, 2010, prior to the promulgation of a 
decision in the appeal of the claim for service connection 
for Parkinson's disease, to include as due to exposure to 
herbicides, and as secondary to type II diabetes mellitus, 
the Board received notification from the appellant (by way 
of the RO) that he requested a withdrawal of this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant in the appeal of the claim for service connection 
for Parkinson's disease, to include as due to exposure to 
herbicides, and as secondary to type II diabetes mellitus 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may 
be made by the appellant or by his authorized 
representative.  38 C.F.R. § 20.204. 

In a written submission received at the Board on January 15, 
2010, the appellant withdrew the appeal of the claim for 
service connection for Parkinson's disease, to include as 
due to exposure to herbicides, and as secondary to type II 
diabetes mellitus.  Therefore, no allegations of errors of 
fact or law remain for appellate consideration on this 
appeal.  Accordingly, the Board does not have jurisdiction 
to review the appeal, and the appeal is dismissed.
 

ORDER

The appeal is dismissed.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


